It is my personal conviction that the rules prescribed by the Supreme Court should be scrupulously followed whenever possible. Moreover, I do not wish to see those rules trampled in the relentless intrusion of the harmless error doctrine. Therefore, I concur in the majority's strict construction of the notice requirement of Civ. R. 41.
I write separately, however, to express my misgivings about the value of reversal in this particular case.
The underlying thrust of appellant's argument is that he has an absolute constitutional right to be physically present in court for pretrial hearings and trial of his civil lawsuit. Appellant argues that "[s]imply because a person is incarcerated does not mean that he is stripped of free access to the courts and the use of legal process to remedy civil wrongs." Wimberly v. Rogers
(C.A. 9, 1977), 557 F.2d 671, 673. However, the United States Supreme Court has limited the scope of that right. In Wolff v.McDonnell (1974), 418 U.S. 539, 576, 71 O.O.2d 336, 352, the court stated:
"* * * Finally, the Fourteenth Amendment due process claim based on access to the courts, Ex parte Hull, 312 U.S. 546
(1941); Johnson v. Avery, 393 U.S. 483 (1969); Younger v.Gilmore, 404 U.S. 15 (1971), has not been extended by this Court to apply further than protecting the ability of an inmate to prepare a petition or complaint."
Further, it is a well-established principle of law that an incarcerated plaintiff has no absolute right to be present at a civil trial. See Holt v. Pitts (C.A. 6, 1980), 619 F.2d 558;Heidelberg v. Hammer (C.A. 7, 1978), 577 F.2d 429; Stone v.Morris (C.A. 7, 1976), 546 F.2d 730; Moeck v. Zajackowski (C.A. 7, 1976), 541 F.2d 177. Although a defendant's presence may be ordered in exceptional circumstances, the decision is within the discretion of the trial court. Upon consideration of appellant's background in the case at bar (alleged escape from Florida penitentiary), I am reluctant to conclude that the trial court abused its discretion in refusing to order him transported.
I hope that the foregoing discussion dispels appellant's belief that his "right" to appear personally at trial will be vindicated.
Of course, an incarcerated plaintiff can pursue his civil lawsuit through trial to judgment, without being personally present. He has the right to retain an attorney, and present his evidence through deposition testimony. Appellant apparently eschewed that avenue of relief. In fact, he discharged his attorney three months before trial, and apparently made no attempt to replace his former counsel. Neither did he make any effort to present recorded testimony, although such recording is permitted under Civ. *Page 274 
R. 30 and 32. And, although appellant was well aware of the trial date, he made no arrangements to have his case presented at trial. Instead, he continued to file pro se motions to transport, despite the fact that the trial court had consistently denied each of these motions since October 1983. Appellant's own court filings indicate that he believed his case would be dismissed if he made no presentation at trial.
In Ohio, it is well-established that a trial court must give notice to the plaintiff's counsel (or the plaintiff, if he is proceeding pro se) before it may dismiss for failure to appear at a pretrial conference. Perotti v. Ferguson, supra. Such notice allows the plaintiff an "opportunity to comply with the order, correct the defect, or proceed before dismissal." Id. at 3, 7 OBR at 257, 454 N.E.2d at 952. See, also, Metcalf v. Ohio State Univ.Hosp. (1981), 2 Ohio App.3d 166, 2 OBR 182, 441 N.E.2d 299
(error to dismiss with prejudice for failure to appear at trial, without giving required pre-dismissal notice, where plaintiff's attorney did not receive notice of the trial date).
In the case at bar, appellant was notified repeatedly of the trial date, and had at least constructive notice2 that his case would be dismissed if he made no presentation at trial. Thus, he had an "opportunity to * * * proceed before dismissal," and he did not avail himself of that opportunity.
Accordingly, I concur.
2 See Schreiner v. Karson (1977), 52 Ohio App.2d 219, at 224, 6 O.O. 3d 237, at 239, 369 N.E.2d 800, at 803:
"* * * To some degree, a party must be charged with knowledge and, therefore, implied notice, of the consequences of his actions. Link v. Wabash Railroad Co. (1962), 370 U.S. 626, 632. [Plaintiffs] * * * can properly be found to have implied notice that a case may be dismissed for failure to either prosecute or obey a court order, where such failure is non-appearance for a scheduled trial."